           Case 1:16-mc-00405-LGS Document 194 Filed 03/16/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 STANSELL et al.,                                             :
                                              Plaintiffs, :
                                                              :   16 Misc. 405 (LGS)
                            -against-                         :
                                                              :        ORDER
 REVOLUTIONARY ARMED FORCES OF                                :
 COLOMBIA (FARC) et al.,                                      :
                                                              :
                                              Defendants. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on February 2, 2021, the Garnishees filed a pre-motion letter requesting to

address the procedure and schedule to which the parties should adhere to in connection with the

Garnishees’ requests for interpleader relief (Dkt. No. 167), and on February 2, 2021, Plaintiffs

filed a responsive letter (Dkt. No. 168).

        WHEREAS, on February 4, 2021, Antonio Caballero filed a letter requesting extension of

his deadline to file a motion to intervene to March 8, 2021, to enable Mr. Caballero to confirm

whether intervention has been mooted by the Garnishees’ requests for interpleader relief. Dkt.

No. 171.

        WHEREAS, Plaintiffs have filed six motions for entry of final turnover orders directed to

three Garnishees -- Sumitomo Mitsui Banking Corp. (Dkt. Nos. 121, 145, and 147); Equiniti

Trust Company (Dkt. No. 138); and Citibank (Dkt. Nos. 141 and 143) (the “Motions for

Turnover”).

        WHEREAS, on February 23, 2021, the Garnishees filed a joint letter requesting that the

following cases be assigned to the same judge: (1) Stansell v. Revolutionary Armed Forces of

Colombia (“FARC”), No. 16 Misc. 00405 (S.D.N.Y.); (2) Pescatore v. Juvenal Ovidio Ricado

Palmera Pineda, No. 18 Misc. 00545 (S.D.N.Y.); and (3) Caballero v. FARC, No. 20 Misc.
         Case 1:16-mc-00405-LGS Document 194 Filed 03/16/21 Page 2 of 3


00249 (S.D.N.Y.). Dkt. No. 185.

        WHEREAS, pursuant to the Court’s February 24, 2021, Order (Dkt. No. 186), the parties

filed letters identifying the agencies and instrumentalities and/or alleged agencies and

instrumentalities at issue in each of the three above listed cases. Dkt. Nos. 190, 192-93.

        WHEREAS, on February 25, 2021, the parties jointly filed a status letter (Dkt. No. 187)

and on February 26, 2021, Mr. Caballero filed a letter stating that he was excluded from the

finalization of the status letter (Dkt. No. 188).

        WHEREAS, a status conference is scheduled for March 18, 2021. Dkt. No. 189.

It is hereby

        ORDERED that the Garnishees’ application at Docket No. 185 is GRANTED in part.

The Court accepts (1) Stansell v. Revolutionary Armed Forces of Colombia (“FARC”), No. 16

Misc. 00405 (S.D.N.Y.) and (2) Pescatore v. Juvenal Ovidio Ricado Palmera Pineda, No. 18

Misc. 00545 (S.D.N.Y.), as related actions because both cases involve attachments to the same

accounts held by the same agencies and instrumentalities of FARC and are in a similar procedural

posture. The Court declines to accept Caballero v. FARC, No. 20 Misc. 00249 (S.D.N.Y.) as a

related case because it is in a different procedural posture and involves different factual issues

and parties, as there is not complete overlap as to the alleged agencies and instrumentalities of

FARC and related accounts at issue in that case. It is further

        ORDERED that the March 18, 2021, status conference is CANCELLED. It is further

        ORDERED that, the Garnishees shall seek interpleader relief by filing third party

complaints in the nature of interpleader, pursuant to Federal Rules of Civil Procedure 14 and 22.

This order shall supersede the Court’s Order at Docket No. 160. It is further

        ORDERED that, by March 23, 2021, the parties shall jointly file a letter (1) identifying

                                                    2
         Case 1:16-mc-00405-LGS Document 194 Filed 03/16/21 Page 3 of 3


any anticipated motions for entry of final turnover orders and proposing a schedule for the

briefing of such motions, including the filing of interpleader relief and (2) proposing deadlines for

the Garnishees to respond to the Motions for Turnover through the filing of interpleader relief.

The parties shall seek and account for input from Mr. Caballero. It is further

       ORDERED that, Mr. Caballero’s request for an extension of the deadline to file his

motion to intervene (Dkt. No. 171) is GRANTED. A new deadline will be set following receipt

of the parties’ March 23, 2021, letter.

       The Clerk of Court is respectfully directed to close the motions at Docket Nos. 6, 11, 97,

167 and 171.



Dated: March 16, 2021
       New York, New York




                                                 3
